Citation Nr: 0215973	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  98-08 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fifth toe. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.


The issue on appeal arose from March and June 1997 Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO) rating decisions.  In March 1997 the RO denied reopening 
the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In 
June 1997 the RO granted entitlement to service connection 
for residuals of a fracture of the right fifth toe with 
assignment of a noncompensable evaluation effective August 
13, 1996.

In November 2000 the Board of Veterans' Appeals (Board), in 
pertinent part, reopened the claim of entitlement to service 
connection for PTSD based on the receipt of new and material 
evidence.  The issue of entitlement to service connection for 
PTSD was remanded to the RO for additional development and 
for a de novo review of the record.  The Board also remanded 
the issue of entitlement to an initial compensable evaluation 
for residuals of a fracture of the right fifth toe for 
additional development.

In June 2002 the RO affirmed the denial of entitlement to an 
initial compensable evaluation for residuals of a fracture of 
the right fifth toe, and granted service-connection for PTSD 
with assignment of a 50 percent evaluation effective March 1, 
2001.  This was the first notice to the veteran and his 
representative of the grant of service connection.  However, 
the RO issued a supplemental statement of the case on the 
issue of entitlement to an effective date earlier than March 
1, 2001 for the grant of service connection for PTSD.  

In September 2002 the representative submitted a statement 
arguing for an effective date prior to March 1, 2001 for the 
grant of service connection for PTSD.  The Board construes 
this statement as a notice of disagreement with the June 2002 
initial grant of service connection.  The issue of 
entitlement to an effective date, prior to March 1, 2001, for 
a grant of service connection is addressed in the remand 
portion of this decision.


FINDING OF FACT

The veteran's recurring symptoms of tenderness and painful 
motion related to residuals of a fracture of the right 5th 
toe more nearly approximate no more than moderate right foot 
disablement.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 10 
percent evaluation for residual of a fracture of the right 
5th toe have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5284 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in July 1970 the 
veteran was treated for fracture of the right 5th toe.  An x-
ray revealed minimal displacement.  In April 1971 he was 
returning to his girlfriend's house when he was shot in the 
back of both legs by her father.  His injuries from gunshot 
wounds were found to have been incurred in line of duty.  

A January 1972 report of medical examination shows clinical 
evaluations of the feet and lower extremities were abnormal.  
The veteran reported he had sustained an injury to both legs 
in April 1971, and had cramps in his legs when he would walk 
long distances.  The examiner stated he had an undetermined 
dysfunction of both calf muscles from traumatic injury.  As 
to the feet, the examiner stated he had traumatic arthritis 
of the Achilles tendon.

On August 13, 1996, the RO received a claim for entitlement 
to service connection for residuals of gunshot wounds to 
include the right 5th toe. 

A December 1996 VA examination report shows the veteran 
reported he sustained pellet shotgun wounds to the legs, 
thighs, back, and left arm/left hand area.  
The examiner stated the veteran lacked physical effort during 
the examination. Range of motion of the "entire 
musculoskeletal system" could be achieved to full range on 
encouragement to perform to the full extent.  

In June 1997 the RO granted service-connection for residuals 
of a fracture of the right great toe evaluated as 
noncompensable under Diagnostic Code 5284 effective from 
August 13, 1996, date of claim.  The veteran filed a timely 
appeal.  

Also, the record contains treatment records dated between 
1999 and 2002 primarily refers to treatment for other 
service-connected disabilities consisting of residuals of 
pellet shotgun wounds of the left pelvic/sacroiliac region, 
left hand with retained foreign body in the fourth metacarpal 
region and lower extremities with retained foreign bodies.  

An April 2001 VA podiatry clinical record refers to treatment 
for bilateral pes planus with painful styloid process left 
greater than right.  Treatment included orthotics with 
modifications.  

A March 2002 VA orthopedic examination report with addendum 
shows residual of a fracture of the right 5th toe related to 
a fracture in service in July 1970.  The veteran reported 
progressive pain and dysfunction (weakness, fatigability and 
incoordination) with his right foot since he fractured the 
right 5th toe in service.  

On objective examination the veteran was described as well 
developed and in no acute distress.  He was noted to limp on 
the right using a cane.  He was unable to hop on his right 
foot, nor could he heel and toe walk.  He could only 
partially squat and rise.  

The right small toe was described as tender.  Range of motion 
of the metatarsophalangeal joint was from zero to 45 degrees, 
proximal interphalangeal joint was from 30 to 70 degrees and 
the distal interphalangeal joint was from 10 to 60 degrees.  
There was tenderness and pain on motion.  Impression was 
degenerative joint disease of the joints of the right small 
toe, residuals of fracture.  An x-ray of the right 5th digit 
was unremarkable for any abnormality.  


Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities. VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 
7 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).

An evaluation of the veteran's disability must consider 
impairment of the veteran's ability to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2001).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Such evaluations also 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities. 38 C.F.R. §§ 4.10, 4.40.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In accordance with Diagnostic Code 5172, a 20 percent rating 
is warranted for the amputation of "[o]ne or two" toes, other 
than the great toe, "with removal of the metatarsal head".  
Without metatarsal head involvement a zero percent evaluation 
is warranted.  Id.  

The rating schedule provides the following ratings for other 
foot injuries: severe, 30 percent; moderately severe, 20 
percent; moderate, 10 percent. Note: With actual loss of use 
of the foot, rate 40 percent. Diagnostic Code 5284.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions);  see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

During the course of the appeal the veteran was essentially 
given notice of the provisions of the VCAA in a June 2002 
supplemental statement of the case, and such provisions were 
fully considered by the RO in the adjudication of his claim.  
He was given notice of information/medical evidence necessary 
to substantiate his claims.  VA sufficiently placed notice on 
the appellant of what evidence could be obtained by whom and 
advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The record also presently consists of the veteran's service 
medical records, private and VA medical records and pertinent 
medical examination reports .  The extensive record provides 
a complete basis for determining the issues on appeal.  

In an August 2002 statement the veteran gave notice to 
continue his appeal based on the evidence of record at that 
time.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

The appellant has been notified of his procedural and 
appellate rights.  The RO has provided him with notice of the 
laws and regulations pertaining to the claim, to include the 
new VCAA.  He has been afforded the opportunity to present 
arguments in favor of his claims, and has in fact done so.

Having determined that the duties to notify and to assist 
have been fully complied with, the Board turns to an 
evaluation of the veteran's claim on the merits.


Initial Compensable Evaluation

The veteran essentially complains of chronic painful symptoms 
related residuals of a fracture of the right 5th toe incurred 
in service.  His service medical records show evidence of a 
fracture of the right 5th toe by x-ray in July 1970.  

Aside from the veteran's complaints or right 5th toe symptoms 
over the postservice years, the postservice medical evidence 
is generally silent for pertinent associated treatment.  A 
March 2002 VA orthopedic examination report shows the veteran 
reported progressive pain and dysfunction (weakness, 
fatigability and incoordination) with his right foot since he 
fractured the right 5th toe in service.  

On objective examination the veteran was described as well 
developed and in no acute distress.  He was noted to limp on 
the right using a cane.  He was unable to hop on his right 
foot, nor could he heel and toe walk.  He could only 
partially squat and rise.  

The right small toe was described as tender.  Range of motion 
of the metatarsophalangeal joint was from zero to 45 degrees, 
proximal interphalangeal joint was from 30 to 70 degrees and 
the distal interphalangeal joint was from 10 to 60 degrees.  
There was tenderness and pain on motion.  An x-ray of the 
right 5th digit was unremarkable.

Importantly, the Board recognizes that the record refers to 
coexisting symptomatic pes planus with painful styloid 
process and right leg symptoms productive of impairment 
affecting the veteran's mobility which may not be considered 
when determining entitlement to an increased evaluation for 
status post fracture of the right 5th toe.  See 38 C.F.R. 
§ 4.14.  

The record primarily shows that the veteran's residuals of a 
fracture of the right 5th toe are manifested by tenderness 
and pain on motion.  X-rays showed a healed fracture site 
without deformity or arthritis.  

The Board notes that the veteran's recurrent symptoms of 
tenderness and painful motion related to residuals of a 
fracture of the right 5th toe more nearly approximate no more 
than moderate right foot disablement under Diagnostic Code 
5284 with consideration of 38 C.F.R. §§ 4.40, 4.45, thereby 
warranting entitlement to an initial compensable evaluation 
of 10 percent evaluation.  

Moderate severe foot injury, necessary to warrant a 20 
percent disability rating for residuals of a fracture of the 
right 5th toe, is not shown.  Moreover, the Board also 
considered the provisions of Diagnostic Code 5172 which 
provides for a 20 percent evaluation for the amputation of 
one or two toes other than the great toe with the removal of 
the metatarsal head.  Significantly, however, the level of 
disability manifested by the veteran has never been analogous 
to that expected with the above referenced level of 
disability.  In light of all of the foregoing, the Board 
finds that an evaluation greater than 10 percent for 
residuals of a fracture of the right 5th toe is not in order. 

In view of the relative stable nature of residuals of a 
fracture of the right 5th toe warranting a 10 percent 
evaluation the Board has found no basis for the assignment of 
"staged" ratings in view of the initial grant of service 
connection.  See Fenderson, supra.


Other Considerations

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular evaluation for residuals of a 
fracture of the right 5th toe and apparently considered them; 
however, the RO did not grant entitlement to increased 
compensation benefits on this basis.
The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The record is absent 
any showing that the residuals of a fracture of the right 5th 
toe have markedly interfered with his employment status, or 
required frequent inpatient care. 

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
residuals of a fracture of the right 5th toe.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for status post fracture of the right 5th toe, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the RO granted entitlement to 
service connection for PTSD in June 2002, with assignment of 
a 50 percent evaluation effective March 1, 2001.  A notice of 
disagreement with the effective date of the grant was filed 
in September 2002.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995);  
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903, and 
20.1304.  The need for a statement of the case following the 
filing of a notice of disagreement pursuant to Manlincon, 
supra, is such a matter.  See Chairman's Memorandum No. 01-
02-01 (Jan. 29, 2001).

The Board observes that addiitonal due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case addressing the claim of 
entitlement to an effective date, prior 
to March 1, 2001, for a grant of 
entitlement to service connection for 
PTSD.  The veteran must be advised of the 
requisite time within which to file a 
substantive appeal if he wishes appellate 
review this claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

